SUIT by the assignee against the assignor of a promissory note. The plaintiff had obtained judgment against the maker, and sued out a fieri facias, which was returned nulla bona. Held, that as the plaintiff had held the note 14 months after it became due, before he brought the suit, and gave no satisfactory reason for the"delay, he had been guilty of gross negligence, and ought not to recover against the assignor. M’Kinney v. M’Connel, 1 Bibb, 239.—M’Ginnis v. Burton, 3 id. 6.— Campbell v. Hopson, 1 Marsh. 228.—Merriman v. Maple, 2 Blackf. 350.